Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5 are objected to because of the following informalities:  Claims 1 and 5 recite “inside the width…of the resistive member.” This should be “inside a width…of the resistive member.”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 2, 3, 7, 4, 5, 6, and 9 (respectively) of U.S. Patent No. 10768559 (hereinafter “reference patent”) in view of Shimura et al. (US 2014/0076878 A1, hereinafter “Shumura”). 
The claims of the reference patent and that of the instant application differ in the following ways:
The reference patent recites that there is a gap “between every two adjacent resistive members,” which is recited as “between every adjacent pair of resistive members” in the instant application. Since a pair refers to two items, this limitation does not result in patentable distinction. 
The reference patent recites “temperature sensors” without specifying that there are “a plurality” of said sensors as in the instant application; however, the use of the plural and the claim language in the reference patent makes it clear that a plurality of temperature sensors are required. Thus, this limitation does not result in patentable distinction.
The reference patent recites that the temperature sensors each have a thermistor having “a contact region”, inside the width of the resistive member, in which the thermistor detects temperature. The instant application states that each “thermistor…detects temperature of the block, each thermistor making contact with a resistive member inside the width…of the resistive member.” Thus, both require the thermistor to have a contact region which is inside the width of the resistive member, inside which the thermistor detects temperature.
The claims of the reference patent refer to the locations of the contact region of the thermistors, while the instant application refers instead simply to the location of the thermistor. The reference patent independent claims require that the contact region is a part of the thermistor, so the contact region of the thermistor being located in a certain place means that the thermistor being located in a certain place.  However, claims 1 and 5 (and 2 and 6) recite that a contact region is “closer to” a first element than to a second element. The contact region being closer to a first element does not necessarily mean that the thermistor is also closer to that first element (because the thermistor may have other parts outside of the contact region which are closer to the second element). However, Shimura teaches, in a heating device/image forming apparatus, thermistors wherein the entire thermistor is the contact region [TH1, TH2, TH3, and TH4, Fig. 3A]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the reference patent by configuring the contact area to be equal to the total area of the thermistor, as taught by Shimura, because this reduces wasted space/material.
[Additionally, it is noted that the reference patent specifies that the thermistor is “film-shaped,” which the instant application does not require. However, the species or sub-genus claimed in the conflicting patent renders obvious the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.]
Conclusion                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761